PER CURIAM.
Appellant herein seeks reversal of the lower court’s denial of its petition for writ of certiorari which sought review of the action of appellee’s zoning board on certain property located adjacent to property owned by appellant.
We have carefully examined the record on appeal and the briefs submitted by the parties. Appellant having failed to demonstrate reversible error in the proceedings below, the Order denying appellant’s petition is affirmed.
JOHNSON, Acting C. J., and BOYER and MILLS, JJ., concur.